DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 09/07/2022.
Claims 1-9, 21-31 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 21-26, 29-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-15 of US application 17/168954 (hereafter ‘954) in view of Allan et al. (US 2014/0301244, cited in IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

For claims 1, 21, 29, claim 10 of the ‘954 discloses a method/node/storage medium for redistributing services at a boundary between a first network and a second network of a multi-area network, the comprising: 
receiving, at a boundary node on the boundary, a packet for a service, wherein the packet is encapsulated in a first encapsulation; translating, at the boundary node, the packet from the first encapsulation to a second encapsulation.
‘954 does not disclose: forwarding, from the boundary node, the packet to a node in the second network.
Allan discloses: forwarding, from the boundary node, the packet to a node in the second network ([0063]-[0064], MAC-in-MAC encapsulated frame, from BEB-A to ABB-a in L1-A network, will be encapsulated by MAC-in-MAC-in-MAC encapsulation and forwarded in the L2 network to nodes such as BCB-1 and ABB-b).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Allan’s forwarding to claims of ‘954 in order to achieve traffic forwarding via multi-area network, which is a natural result of translation of the packet from the first encapsulation to a second encapsulation at the boundary node between two network areas.

Claims 2-6 are anticipated by claims 11-15 of ‘954.
Claims 22-26 are anticipated by claims 11-15 of ‘954.
Claim 30 is anticipated by claim 12 of ‘954.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a boundary node configured to” implement functions in claims 21-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5, 25 recite “a source address of a second node, a destination address based on the second node.” The claimed “second node” is indefinite as to which node it refers to, in relation to the claimed multi-area network.

In claims 21-28, claim limitation “a boundary node configured to” implement functions invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (no description of a boundary node that includes hardware.) Therefore, the claims is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9, 21-31 is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Allan et al. (US 2014/0301244, “Allan”, cited in IDS).

For claim 1, Allan discloses a method for redistributing services at a boundary between a first network and a second network of a multi-area network, the method comprising: 
receiving, at a boundary node on the boundary, a packet for a service, wherein the packet is encapsulated in a first encapsulation (fig. 2, [0064], After the frame is transmitted across network area L1-A, it will arrive at ABB-a where it will be transmitted onto network area L2… ABB-a may further encapsulate the frame for transmission across the L2 network by performing MAC-in-MAC-in-MAC encapsulation so that forwarding of the frame within the L2 network may use L2 MAC address space. Specifically, ABB-a may determine which other ABB on L2 is able to forward the frame on to its destination (B-MAC address) will determine the MAC address of the destination ABB on the L2 network (A-MAC address) and will then add a L2 MAC header to further encapsulate the frame for transmission on the L2 network. This enables L1 addresses to be summarized onto L2 at the ABBs via encapsulation, so that BCBs within L2 need only install routes based on L2 MAC (A-MAC) address space.); 
translating, at the boundary node, the packet from the first encapsulation to a second encapsulation and forwarding, from the boundary node, the packet to a node in the second network ([0063]-[0064], MAC-in-MAC encapsulated frame, from BEB-A to ABB-a in L1-A network, will be encapsulated by MAC-in-MAC-in-MAC encapsulation and forwarded in the L2 network to nodes such as BCB-1 and ABB-b).

For claim 2, Allan discloses pointing, by the boundary node, a first media access control (MAC) address for the service to a second node in the first network ([0063]-[0064], when a frame is received by BEB-A from customer 16 that is addressed to customer 18 on BEB-B, the frame will initially have the destination address DA=C-MAC address of customer 18. BEB-A will determine which BEB is able to reach the customer MAC address and encapsulate the customer frame using a provider Ethernet header. For example, BEB-A may perform MAC-in-MAC encapsulation so that the frame may be forwarded over the L1-A network using provider MAC address space rather than customer MAC address space).

For claim 3, Allan discloses synchronizing, by the boundary node, a second MAC address for the service in the first network with the first MAC address ([0063], MAC address of customer is mapped or synchronized with MAC address of L1-A network, [0065], C-MAC/B-MAC in L1 network space).

For claim 4, Allan discloses receiving, at the boundary node, a policy update from a control plane configured to enable the service to be redistributable between the first network and the second network ([0038], specific rules for how ABBs leak information between areas. An ABB closest to a BEB in L1 will advertise the I-SIDs and BEB MAC addresses associated with that area into L2, this is without a-priori knowledge of what I-SIDs are of multi-area interest. ABBs will only leak BEB and I-SID information collected from other L1 areas from L2 into L1 where one or more BEBs in L1 have already indicated interest in the I-SID. Therefore the nodes in L2 will have a complete map of I-SIDs and BEBs in the control plane, [0058], updating control plane affecting ABBs based on topology changes, [0074], control plane forwarding tables).

For claim 5, Allan discloses the first encapsulation ([0038], an ABB closest to a BEB in L1 will advertise the I-SIDs and BEB MAC addresses associated with that area into L2, using MAC-in-MAC-in-MAC encapsulation as in claim 1) comprises: a source address of a second node ([0042], MAC-BEB-A); a destination address based on the second node and a service instance identifier (I-SID) of the service ([0042], MAC-BEB-A/I-SID-x); a boundary value identifier for the boundary node (ABB-a); and the I-SID (I-SID-x).

For claim 6, Allan discloses the second encapsulation comprises: a source address of a virtual node, wherein the virtual node is in the second network and represents the first network to the second network; a destination address based on the virtual node and a service instance identifier (I-SID) of the service; a boundary value identifier for a second node on the boundary; and the I-SID ([0036], [0046], virtual BEB represents a node in the L1 network behind the ABBs, but it includes I-SID leaked from L2 network; [0010], [0011], ABBs (a boundary value identifier for a second node on the boundary such as ABB-b and Abb-c) may additionally summarize (virtual BEB) rooted multicast trees such that the set of trees for a given community of interest identifiers (I-SID) transiting the ABB is condensed into a common tree rooted on the ABB).

For claim 7, Allan discloses forwarding the packet from the boundary node to the node further comprises forwarding the packet from the boundary node with the virtual node as a root ([0059], virtual BEB (behind the ABB) is the root of multicast tree).

For claim 8, Allan discloses the node is a second boundary node in the second network on another boundary between the second network and a third network in the multi-area network (fig. 2, [0046], ABB-b and ABB-c (second boundary nodes) leak routes from ABB-a into L1-B).

For claim 9, Allan discloses forwarding, from the node, the packet to the destination address, wherein the destination address is a third node in the third network (fig. 2, [0047], routes from ABB-b and c to destinations 42 via BEB-B and 44 via BEB-C).
	
Claims 21-28 are rejected for the same rationale in claims 1-8.
Claims 29-31 are rejected for the same rationale in claims 1, 3, 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452